Dear Mr. Istre:
I understand your questions to be as follows:
  1.  Whether an elected police juror can also serve as an appointed Commissioner of a Drainage District.
  2.  Whether an elected police juror can also serve as an employee of a Drainage District.
1.  Your attention is directed to R.S.38:1607(A), as amended and reenacted by Act 91 of 1982 subsequent to Louisiana's Dual Officeholding and Dual EmPloyment Law (Act 700 of 1979), which reads in pertinent part as follows:
  (A). . . .A Drainage Commissioner. . .may hold the position in addition to any other office that may be held by him. The holding of the position of Drainage Commissioner shall not be considered as Dual Officeholding. . .
It is submitted that the two sentences in the above-quoted language effectively exempts the office f Drainage Commissioner from Louisiana's Dual Officeholding and Dual Employment Law.  Therefore, pertermitting consideration of the dual officeholding law, it is the opinion of our office that a Commission Member of a Drainage District may concurrently serve as a member of the Police Jury; also, a member of a Police Jury may also be appointed as a Parish Drainage Commissioner provided he is otherwise qualified and appointed in accordance with R.S.38:1607 and R.S.38:1608.
2.  With respect to whether or not a Police Juror may serve as an employee of a Drainage District, R.S.42:63(D) is the applicable provision in the dual officeholding law which is quoted in pertinent part as follows:
  (D) No person holding an elective office in a political subdivision of this state . . .shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. . . .
Since a drainage district is a separate local political subdivision as is a Parish governing authority, it is the opinion of our office that a member of a Police Jury may serve as a full-time or part-time employee of a rainage District, provided of course there would be no conflict with either duties or compensation.  Further, the positions would not constitute incompatible offices. (R.S.42:63D and R.S.42:64))
If you have any further questions regarding this matter please contact me at our office.
Sincerely,
                            WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                        BY: _______________________ HARRY H. HOWARD SPEC. ASST. ATTORNEY GENERAL
HHH/jg